Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151719(58)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  DANIEL KEMP,                                                                                             Joan L. Larsen,
           Plaintiff-Appellant,                                                                                      Justices
                                                                   SC: 151719
  v                                                                COA: 319796
                                                                   Wayne CC: 13-008264-NF
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant-Appellee.
  _____________________________________/

         On order of the Chief Justice, the motion of the Coalition Protecting Auto No-
  Fault to participate as amicus curiae and file an amicus brief is GRANTED. An amicus
  brief will be accepted for filing if submitted on or before May 13, 2016.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 23, 2016
                                                                              Clerk